Title: Francis Hall to Thomas Jefferson, 10 February [1817]
From: Hall, Francis
To: Jefferson, Thomas


          
            
              My dear Sir
              Charleston. Feby 10th
            
            From the best Information I can procure here The Composition for lining Cisterns consists of ⅕ German Terrace or Cement (an imported Article) mixed with ⅘ of Lime. This mixture is said to be perfectly insoluble, and even to harden in water.
            I regret that this trifling piece of Information is the only method I have of evincing my grateful sense of your kind hospitality, and of the essential aid I received from your Servants when waggon-wrecked on your shore.
            I remain,  my dear Sir—
            
              With great sincerity & Respect Your very obliged Servant
               F Hall
            
          
          
            P.S. The following Lines came accidentally in my way: I should not have troubled you with them, had I had no sounder excuse for writing
                  To Monticello
            
            From Monticello’s verdant Brow,
            What Eye hath scann’d Th’ Expanse below
            Where glebe and farm, & forest-shade
            Alternately in distance fade;
            The red hill’s crest of spiry Pines;
            And Mountain Ridge, whose long blue Lines
            Seem pencill’d on the cloudless Sky;
            And Village glist’ning white, and nigh;
             What eye hath gaz’d on Scene so fair,
            In the pure light, and Mountain air,
            Nor felt it was a thought of pain
            
            Never to gaze on it again?
            From Monticello’s classic seat
            What Pilgrim e’er bent willing feet:
            Turn’d from its hospitable door,
            Nor sigh’d he ne’er should pass it more?
            For there doth Wisdom sit retir’d,
            Whom hoary years have nigh inspir’d:
            There Science holds Communion high
            With the bright Wand’rers of the Sky,
            or bends attentive to peruse
            The Tablets of th’ Historic Muse;
            And there the Doves of Peace are found,
            And Freedom loves to tread the mound,
            And drink upon the mossy Lawn
            The Gale of Eve, and breath of Dawn;
            Not the mad Nymph by Gaul ador’d
            Grasping the bloody Axe, and sword;
            But such as Phidias had design’d;
            An Image of th’ immortal mind,
            And sculptur’d into breathing stone
            To sit beside th’ Olympian Throne—
          
        